Citation Nr: 1230961	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  05-01 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disability.  


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The Veteran had active service from November 1987 to February 1988 and from August 1991 to December 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Veteran testified before a Veterans Law Judge in March 2005; the transcript of this hearing is unavailable.  In addition, he testified before a Veterans Law Judge in May 2006, and a transcript of that hearing has been associated with the claims file.  Because the Veteran has testified before two Veterans Law Judges, each must participate in this decision, and this decision is being rendered by a panel of three Veterans Law Judges.  38 U.S.C.A. § 7102, 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  

The Board previously considered this appeal in November 2006, February 2009, and January 2011 and remanded the claim for additional development.  After the case was returned to the Board for further appellate review, a VA medical expert (VHA) opinion was requested, and the opinion was received in July 2012.  See 38 C.F.R. § 20.901(a) (2011).  In view of Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009), the issue is as reflected above.  


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, undifferentiated somatoform disorder is related to active service.  



CONCLUSION OF LAW

Undifferentiated somatoform disorder was incurred in active service.  38 U.S.C.A. §§ 1110, 1154(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran asserts entitlement to service connection for a psychiatric disability.  Having considered the evidence, the Board finds that service connection for undifferentiated somatoform disorder is warranted.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).  

Essentially, to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003). 

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progression of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2011).  The Board notes that if the presumption of soundness is not rebutted, the claim becomes one for service connection, meaning that no deduction for the degree of disability existing at the time of service entrance will be made if a rating is awarded.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board notes that the Veteran had two periods of active service.  Veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010); Crowe v. Brown, 7 Vet. App. 238 (1994).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).  

To the extent that a history of psychiatric symptoms prior to service entrance for either period of service has been noted, to include on VA examination in May 2009, and although the Veteran is competent to report his symptoms, a psychiatric disorder was not noted at service entrance for either period of service.  Rather, the August 1987 service enlistment examination report shows psychiatric examination was normal, a March 1991 examination report shows psychiatric examination was normal, and on a March 1991 and an August 1991 medical history, he denied having or having had depression or excessive worry and nervous trouble of any sort.  Consistent with this evidence is a February 2012 VA opinion noting insufficient evidence of any mental health condition existing prior to service entrance.  Thus, the Board finds that there is not clear and unmistakable evidence rebutting the presumption of soundness at service entrance and the Veteran is presumed sound at service entrance for both periods of service.  Consequently, the theory of aggravation will not be further addressed.  

The Board notes that while service treatment records are negative for a diagnosis of a psychiatric disability, contemporaneous evidence following the second period of service reflects various complaints and symptoms, to include of feeling tired and weak since leaving Saudi Arabia, assessed as fatigue, as reflected in a May 1992 VA treatment record.  In addition, weakness, anxiety and depressive symptoms noted in September 1992 were attributed, in part, to somatization disorder, and other entries include a decreased appetite in October 1992, and anxiety and depression in December 1993 and March 1995.  

In addition, and while the Veteran's symptoms have varied as noted in the various VA examination reports, the July 2012 VHA expert opinion states that the Veteran's symptoms, to include weakness, fatigue and weight loss, are characteristic of undifferentiated somatoform disorder.  The opinion notes that the essential feature of somatization disorder is pattern of recurring, multiple, clinically significant somatic complaints with a history of pain related to at least four different sites or functions.  

Further, and while the April 2007 VA examination report reflects an opinion to the effect that characterological difficulties are not attributable to service, the June 2008 VA examination report provides some indication that his psychiatric symptoms are related to service.  The Board notes that the May 2009 VA examiner reported that the June 2008 VA examiner clarified that the opinion provided in the June 2008 report was not the intended opinion, the probative value of the June 2008 opinion is diminished by not only the inconsistency but also by the lack of reasoning provided for the alternate opinion.  

To the extent that the June 2008 alternate opinion was intended to be in agreement with that of the May 2009 VA examiner's opinion to the effect that the Veteran's psychiatric symptoms are not likely related to service, the opinion is based, at least in part, upon a finding that his psychiatric symptoms existed prior to service entrance.  As noted above, however, the Board has determined that the Veteran was presumed sound at service entrance for both periods of service.  Thus, both the May 2009 and June 2008 opinion are of diminished probative value, if any.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet. App. 229 (1993)) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background).  

Furthermore, and while the February 2011 and February 2012 VA opinions are to the effect that it is not at least as likely as not that the Veteran's psychiatric disability is related to service, noting no documented symptoms during service, the opinions do not address the contemporaneous evidence and/or the Veteran's statements in regard to a continuity of symptomatology.  Rather, the opinions primarily, if not entirely, rely on medical evidence, or the lack thereof, and do not reflect adequate consideration of the competent and credible lay evidence of record.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007); see also Buchanan, 451 F.3d at 1336.  This deficiency renders the logic and reasoning provided to support the opinions incomplete, and the Board accords the opinions no probative value.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

Significantly, the July 2012 VHA expert opinion is to the effect that it is at least as likely as not that the Veteran's undifferentiated somatoform disorder is related to active duty, noting the Veteran's symptoms are characteristic of the disorder.  In this case, the Board has accorded more probative value to the July 2012 VHA medical expert opinion, which reflects a review of the claims file in conjunction with the opinion, and the opinion is supported by contemporaneous evidence and objective findings and is based on sound medical principles.  

In reaching a determination, the Board finds the evidence to be in at least equipoise, and thus, resolving reasonable doubt in favor of the Veteran, service connection for undifferentiated somatoform disorder.  Consequently, the benefit sought on appeal is granted.  


ORDER

Service connection for undifferentiated somatoform disorder is granted.  



_______________________________           _____________________________
          MICHAEL E. KILCOYNE 			MARK F. HALSEY
              Veterans Law Judge 			Veterans Law Judge
          Board of Veterans' Appeals 		      Board of Veterans' Appeals



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


